Title: To Alexander Hamilton from Philip Schuyler, 17 November 1793
From: Schuyler, Philip
To: Hamilton, Alexander



Albany Sunday Novemr 17th 1793
My Dear Sir

The mail which brought your favor of the 8th Instant, had already returned before I received your letter.
It is very natural that you and my Dear Eliza Should be anxious to have your children with you, but in this instance I apprehend your prudence has given way to your feelings, the fatal disorder which has so severely been experienced at Philadelphia, may have abated, or even for the present apparently subsided, but many months must elapsed before it can be determined that the dreadful Scene will not be renewed, under this persuasion, super-added to the anxiety we feel from your and Eliza’s being so near the scene of distress, and the additional anxiety both you and we should experience should the disorder again become prevalent (as I am informed Doctor Stevens apprehends It will) and your Children as well as yourselves exposed to Its Influence, I have concluded that It would be improper to Acceed to your wish, If however after some farther experience you shall Judge that all danger is past, I will either carry down the little one and his nurse, or send them in charge of my son Rensselaer, but the others we all agree must remain until Spring. Indeed this would be proper, danger from Infection a part, should you find yourself under the necessity of adhering to the resolution you mentioned to me when home; The children are all in perfect health, so happy and docile and afford us so much pleasure and real satisfaction that we should part with them with infinite reluctance, you must not therefore Insist upon depriving us of them. They all Join us in love, to you & Eliza.
I am my Dear Sir   Most affectionately Yours

Ph: Schuyler
Hone Alexander Hamilton Esqr.

